KELLEY, Judge,
dissenting.
I respectfully dissent. The majority relies upon Gomo1 in which this Court, by the opinion of Judge Pellegrini, reversed the trial court, sustained the appeal of the licensee and held that the warning provided by the police was inadequate under Department of Transportation, Bureau of Traffic Safety v. O’Connell, 521 Pa. 242, 555 A.2d 873 (1989), because the police only informed the motorist that he was not entitled to an attorney. Our Supreme Court reversed this court’s opinion in Gomo, per curiam,2 citing Frain.3
The case sub judice significantly differs from Gomo. In Gomo, Miranda4 warnings were not given to the licensee, while in the instant case Miranda warnings were given to the licensee. Moreover, in Gomo, the trial court found that the police had adequately explained the licensee’s rights to him and did not sustain the licensee’s appeal of his license suspension. In the instant ease, the trial court did sustain the licensee’s appeal.
I believe that the instant case is parallel with Frain in all significant respects.
In Frain, the licensee was given Miranda warnings and asked to speak with an attorney. When he stated that he wanted to speak with an attorney, the arresting officer told Frain that he did not have that option. Frain’s license was suspended. The trial court entered an order reinstating Frain’s driver’s license and held that the warning furnished to Frain was insufficient to discharge the officer’s duty under O’Connell. The trial court decision was affirmed by this court. In affirming this court’s determination, our Supreme Court stated as follows:
Having reviewed the record ... we [I] are [am] satisfied with the trial court’s finding that Frain [Cook] did not know anything more than that he [she] did not have the option of speaking with an attorney.
Frain, 538 Pa. at 256-57, 648 A.2d at 295.
I believe that we are bound under Frain to follow the credibility determinations of the trial court. Accordingly, I would affirm.

. Department of Transportation, Bureau of Driver Licensing v. Gomo, 157 Pa.Commonwealth Ct. 142, 629 A.2d 217 (1993).


. Department of Transportation, Bureau of Driver Licensing v. Gomo, 538 Pa. 475, 649 A.2d 431 (1994).


. Department of Transportation, Bureau of Driver Licensing v. Frain, 538 Pa. 236, 648 A.2d 285 (1994).


. Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).